Citation Nr: 1823033	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-56 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date, prior to December 17, 2013, for the grant of service connection for a broken left mandible. 

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a broken left mandible.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1962 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In this decision, the RO granted service connection and assigned a 20 percent rating, effective December 17, 2013 (the date of the claim).

In June 2016, the Veteran filed a notice of disagreement (NOD). The RO issued a Statement of the Case (SOC) in October 2016, and the Veteran filed a Substantive Appeal (via a Form 9, Appeal to the Board of Veterans' Appeals) in November 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In a substantive appeal (via a Form 9), the Veteran questioned why retroactive pay was not provided from December 17, 2013 through March 16, 2016.  See November 2016 VA Form 9.  The Veteran has essentially raised the issue of entitlement to concurrent receipt of VA compensation and military retired pay.  This matter is REFERRED to the RO for appropriate action. 

The issue of entitlement to a disability rating in excess of 20 percent for residuals of a broken left mandible is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDING OF FACT

The RO received a claim for service connection for a broken left mandible on December 17, 2013; no communication earlier than December 17, 2013, from the Veteran may be reasonably construed to be a claim, formal or informal, for service connection for a broken left mandible.


CONCLUSION OF LAW

The criteria for an effective date prior to December 17, 2013 have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has referred to any deficiencies in either the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, United States Supreme Court, Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . .  to search the record and address procedural arguments when the [Veteran] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a Veteran's failure to raise a duty to assist argument before the Board).  Thus, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

II.  Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability, and the mere presence of medical evidence of a condition does not establish intent on the part of the Veteran to seek service connection. Brannon v. West, 12 Vet. App. 32, 35 (1998).

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).  Intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  The mere existence of medical records generally cannot be construed as an informal claim.  Id. at 504. 

The Veteran's claim for a broken left mandible was received on December 17, 2013.  He does not dispute the date of his claim.  Rather, in a substantive appeal (via a Form 9), the Veteran questioned why retroactive pay was not provided from December 17, 2013 through March 16, 2016.  See November 2016 VA Form 9.  
In addressing the Veteran's contentions in the substantive appeal, the Board notes that the Veteran has been service connected for a broken left mandible (and assigned a 20 percent rating) beginning December 17, 2013, to include through March 16, 2016.  See March 2016 Rating Decision.  To the extent the RO made adjustments to the amount of VA compensation due and paid to the Veteran, this was based on the Veteran's receipt of military retired pay.  The propriety of such adjustments is not an issue on appeal before the Board.  

As to an earlier effective date, prior to December 17, 2013, the Board finds that such is not warranted.  In correspondence date stamped as received by the RO on December 17, 2013, the Veteran initiated a claim for a broken left mandible.  After a thorough review of the record, the Board notes that there is no communication earlier than December 17, 2013, from the Veteran that may be reasonably construed to be a claim, formal or informal, for service connection for a broken left mandible.  Additionally, because Congress has limited the earliest effective date to the date of the claim, with the exception of claims filed within one year of separation, the Veteran's request for an earlier effective date must be denied.  

Here, the Veteran did not file his broken left mandible claim until several decades after separation; as such, this exception does not apply.  Because the exception does not apply, the general rule prohibits an earlier effective date prior to the date of the claim.

ORDER

Entitlement to an effective date, prior to December 17, 2013, for the grant of service connection for a broken left mandible is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his increased rating claim.  See 38 C.F.R. § 3.159.

The Veteran was last afforded a Compensation and Pension examination in February 2016, at which time the Veteran was diagnosed with a Temporomandibular Joint Disorder.  The Veteran has essentially stated that his condition has increased in severity.  As the record suggests that there may have been a material change in the severity of the Veteran's disability since his last VA examination, the Board will afford him another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a VA dental examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted and the results reported. 

(a)  Following review of the claims file and examination of the Veteran, the examiner is asked to determine the current severity of the Veteran's TMJ disability.  If the examiner is unable to provide actual measurements of the Veteran's TMJ articulation, the examiner is asked to provide an estimate expressed in millimeters.

(b)  The examiner is also asked to address the functional impact of the Veteran's condition on his daily functioning, to include in his position as a therapist. 

2.  After the development requested is completed, readjudicate the claim for a higher rating for a TMJ disorder.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


